DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12, 15, 16, 19-21, 23, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 20210075899 A1) hereinafter Reid.
Regarding claim 1, Reid teaches A speaker (16 in Fig. 4) comprising: a loudspeaker (61 in Fig. 4) connected to a speaker amplifier (“broadcast through the unit 16's amplifier and speaker 61.” in ¶[0052]); a codec configured to provide audio to the speaker amplifier (“The control module 44 can employ, for example, an audio CODEC (e.g., 8 kHz G711A/U Law) to provide full duplex hands free speech; that is, when in a call, the units 16's audio will be full duplex (i.e., transmit and receive simultaneously with no switching).” in ¶[0048]); an Ethernet interface to an Ethernet link (58 and 14 in Fig. 5); a camera (48 in Fig. 5); and a processing device connected to the Ethernet interface and the codec and the camera (44 in Fig. 5 is connected to all the I/O units via 42), and configured to associate the speaker with an Internet Protocol (IP) address (implied device 16 has a WIFI connecting port in 60 of Fig. 5); wherein the processing device is further configured to receive packets with the IP address from an IP device connected to the speaker via the Ethernet link (“These types of installations can take data in or send data out to an external device using a UDP packets sent/received by the unit 16. This configuration allows connection to other devices utilizing the same Ethernet cable as the unit 16” in ¶[0089]) and to transmit packets to the IP device via the Ethernet link (“These types of installations can take data in or send data out to an external device using a UDP packets sent/received by the unit 16.” in ¶[0089]), and output digitized audio in received packets via the loudspeaker (“an IP network interface module connected to the VoIP control module and the IP network and configured to exchange bi-directional Ethernet data between the IP network and the VoIP control module and to condition audio signals received the IP network for output via the speaker” in ¶[0013]), and to provide images from the camera to the IP device via transmitted packets (“Finally, the unit 16 can be configured with an optional camera 48 and then stream the image of the person calling to a receiver unit 16. If both units are camera-capable, the call can be a video call if the units 16 are so configured” in ¶[0056]).
Regarding claim 2, Reid teaches the device of claim 1, Reid further teaches the device further comprising wherein the IP device is chosen from a session initiation protocol (SIP) server, an IP endpoint device, and a video surveillance device, and an IP endpoint device is chosen from a Voice over IP (VoIP) phone and a Public Address and General Alarm System (PA/GA) controller (“FIG. 2 depicts an example GAI-Tronics Corporation system deploying VoIP stations 5 connected to a network switch 9 via CATS/CATSE cable or fiber optic cable indicated at 11, for example, and to a network backbone 7 via the network switch 9.” in ¶[0007]).
Regarding claim 10, Reid teaches the device of claim 1, Reid further teaches the device further comprising wherein the speaker comprises at least one transformer and a power supply configured to supply power the speaker from the Ethernet link using at least one of using Power over the Ethernet (PoE) and PoE+. (“The unit 16 can have a power block or module 40 to receive power via Power over the Ethernet (PoE) or POE Plus,” in ¶[0045]).
Regarding claim 11, Reid teaches the device of claim 10, Reid further teaches the device further comprising at least one indicator that is visible to a user when the speaker is mounted to a surface, and is chosen from a light emitting diode (LED) and a bicolor LED (“The GUI screen 100 in FIG. 6 shows operational mode selection buttons 102 with the SP2 mode button 104 selected on an SP2 mode screen.” in ¶[0051] and Fig. 7).
Regarding claim 12, Reid teaches the device of claim 11, Reid further teaches the device further comprising wherein the processing device is configured to control the at least one indicator to indicate a connection status chosen from when the speaker is connected to the Ethernet link, and when speaker is not connected to the Ethernet link (“FIG. 14 depicts a GUI screen 100 on the display 46 providing an overall services screen 140 for a unit 16 configured for on-board communications such as a DGC configured for operation by a crew member of a train car. The home GUI screen 140 has a number of outputs or indicators that illuminate, respectively, for indicating, for example, whether the unit is healthy as indicated at 152 (e.g., see illuminated indicator 152 in FIG. 15 indicating that the Ethernet connection is strong) or malfunctioning (e.g., the Ethernet connection is weak or disconnected),” in ¶[0072]).
Regarding claim 15, Reid teaches the device of claim 1, Reid further teaches the device further comprising a relay configured to operate a device connected to the relay in response to a relay control output generated by the processing device (“For example, the processing device 202 can be provided with an external dry contact input 134.” in ¶[0060]).
Regarding claim 16, Reid teaches the device of claim 1, Reid further teaches the device further comprising a memory device configured to store audio files (“The driver and guard units 16 (e.g., DGUs deployed at the power cars of a train) can be configured with a buzzer or other alarm (e.g., a separate audio component or audio stored in digital memory for playback)” in ¶[0087]) , the processing device configured to output at least one of the stored audio files via the loudspeaker in response to instructions received from the IP device identifying the at least one of the stored audio files for playback (“that is activated in response to a corresponding buzzer or alarm button generated on the touch screen 46 in accordance with a Right aWay (RW) protocol.” in ¶[0087]).
Regarding claim 19, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 11 (see rejection of claim 11 above).
Regarding claim 20, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of the combination of claims 2 and 11 (see rejections of claims 11 and 2 above).
Regarding claim 21, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of the combination of claims 10 and 11 (see rejections of claims 11 and 10 above).
Regarding claim 23, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of the combination of claims 12 and 11 (see rejections of claims 11 and 12 above).
Regarding claim 26, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of the combination of claims 1 and 15 (see rejections of claims 1 and 15 above).
Regarding claim 27, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of the combination of claims 1 and 16 (see rejections of claims 1 and 16 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 20210075899 A1) hereinafter Reid in view of Siminoff (US 20200120309 A1) hereinafter Siminoff.
Regarding claim 17, Reid teaches the device of claim 1, Reid does not specifically disclose the device further comprising wherein the camera is night vision-type camera, and further comprising an infrared light emitting diode (LED) to provide illumination for the night vision-type camera however, 
Since it is known in the art as evidenced by Siminoff for a device to further comprise wherein the camera is night vision-type camera, and further comprising an infrared light emitting diode (LED) to provide illumination for the night vision-type camera in (“The camera 334, which may be configured to detect infrared light, may then capture the light emitted by the infrared LED's 368 as it reflects off objects within the camera's 334” in ¶[0169]),
An ordinary skilled in the art would have been motivated to modify Reid with the invention of Siminoff for the benefit of improving the night vision of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with Siminoff.
Regarding claim 18, Reid teaches the device of claim 1, Reid does not specifically disclose the device further comprising wherein the camera comprises an infrared (IR) camera and an automatically switchable IR filter to block IR and pass visible light when camera image quality is determined to meet criteria for day-time image capture operation, and to not block IR when camera image quality is determined to meet criteria for night-time image capture operation however,
Since it is known in the art as evidenced by Siminoff for a device to further comprise wherein the camera comprises an infrared (IR) camera and an automatically switchable IR filter to block IR and pass visible light when camera image quality is determined to meet criteria for day-time image capture operation, and to not block IR when camera image quality is determined to meet criteria for night-time image capture operation in (“Also, because the camera is able to be powered on continuously, it can be used as a light detector for use in controlling the current state of the IR cut filter and turning the IR LED on and off.” in ¶[0132]),
An ordinary skilled in the art would have been motivated to modify Reid with the invention of Siminoff for the benefit of improving the night vision of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with Siminoff.
Regarding claim 22, Reid teaches the device of claim 18, Reid does not specifically disclose the device further comprising wherein the at least one indicator is chosen from a light emitting diode (LED) and a bicolor LED however,
Since it is known in the art as evidenced by Siminoff for a device to further comprise wherein the at least one indicator is chosen from a light emitting diode (LED) and a bicolor LED in (“Also, because the camera is able to be powered on continuously, it can be used as a light detector for use in controlling the current state of the IR cut filter and turning the IR LED on and off.” in ¶[0132]),
An ordinary skilled in the art would have been motivated to modify Reid with the invention of Siminoff for the benefit of improving the night vision of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with Siminoff.
Allowable Subject Matter
Claims 3-9, 13, 14, 24, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654